Citation Nr: 9918232	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  90-52 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the denial of service connection for hearing loss 
in the right ear by the October 1957 rating decision is 
final.  

2.  If the October 1957 rating decision denying service 
connection for right ear hearing loss is final, whether there 
is new and material evidence to reopen a claim for service 
connection for hearing loss in the right ear.  

3.  Entitlement to service connection for left chest wound 
residuals.  

4.  Entitlement to service connection for right eyebrow wound 
residuals, including a scar and visual and retinal disorders.  

5.  Entitlement to service connection for a right hand scar.  

6.  Entitlement to a rating in excess of 10 percent for 
bilateral conjunctivitis.  

7. Entitlement to a rating in excess of 10 percent for 
tinnitus.  

8.  Entitlement to a rating in excess of zero percent for 
hearing loss of the left ear.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.  The service discharge report (DD Form 214) shows that 
he was awarded the National Defense Service Medal, the U. S. 
Navy Occupation Medal (E) and the Good Conduct Medal.  In the 
box titled "wounds received as a result of action with enemy 
forces," "N/A" was typed.  

An October 1957 rating decision by the Veterans 
Administration (now Department of Veterans Affairs) (VA) 
Regional Office in New York, New York (RO) granted service 
connection for bilateral conjunctivitis, which was rated 10 
percent disabling and denied service connection for bilateral 
"defective hearing" and tinnitus.  

The current appeal was initiated from a February 1989 rating 
decision which confirmed the 10 percent disability rating for 
bilateral conjunctivitis.  

In his substantive appeal, the veteran claimed service 
connection for wounds of the left shoulder and eye.  Service 
connection for those disorders was denied by a September 1989 
rating decision.  The veteran was notified of that decision 
later that month.  In a communication submitted in November 
1989, the veteran said that the wounds were in the left 
chest, below the left shoulder, inside the right hand and to 
the right eyebrow.  In a letter also received in November 
1989, the veteran asserted that he had new and material 
evidence with regard to his ear disorders.  

A February 1990 rating decision continued the 10 percent 
rating for conjunctivitis of both eyes and denied service 
connection for wounds of the left shoulder, which apparently 
should have been the left chest, right eyebrow and right 
wrist.  That rating decision also continued the denial of 
service connection for hearing loss and tinnitus.  The RO 
found that, in addition to hearing loss preexisting service, 
a chronic hearing loss was not shown during service or during 
a presumptive period.  The RO did not state whether the claim 
had been reopened with new and material evidence.  A notice 
of disagreement was received later that month.  A substantive 
appeal was received in October 1990.  

In an October 1990 statement and at a hearing before the 
Board of Veterans' Appeals (Board) in September 1991, the 
veteran's representative raised the issue of whether the 
denial of service connection for hearing loss and tinnitus by 
the October 1957 rating decision was clearly and unmistakably 
erroneous.  In December 1991, the Board remanded this case 
for further development by the RO and readjudication of the 
issue of whether the denial of service connection for hearing 
loss and tinnitus by the October 1957 rating decision was 
clearly and unmistakably erroneous.  

Following completion of the directed development, the RO 
advised the Director of the VA Compensation and Pension 
Service that it believed that the denial of service 
connection for hearing loss in the left ear and tinnitus by 
the October 1957 rating decision was clearly and unmistakably 
erroneous and recommended that the decision be revised; no 
mention was made of the denial of service connection for 
hearing loss in the right ear.  

After receiving approval for the proposed action, the RO, in 
an August 1992 rating decision found that the denial of 
service connection for hearing loss in the left ear and 
tinnitus by the October 1957 rating decision was clearly and 
unmistakably erroneous and granted service connection for 
those disabilities.  The hearing loss in the left ear was 
rated zero percent disabling and tinnitus was rated zero 
percent disabling from 1957 until March 1976 and ten percent 
disabling from March 1976.  

It appears from the record that the veteran was first 
notified of the August 1992 rating decision in May 1993; he 
submitted a notice of disagreement in October 1993.  It does 
not appear that he was furnished a statement of the case 
until October 1994.  In correspondence received later that 
month, he referred to the letter transmitting the statement 
of the case and asked if he had been rated under the "old" 
or "new" criteria for rating hearing loss and said that if 
the RO denied his claim, he wished to appeal to the Board.  
The Board finds that this meets the requirements for a 
substantive appeal.  38 C.F.R. § 20.202 (1998).  

The issues of the finality of the October 1957 rating 
decision and entitlement to an increased rating for hearing 
loss will be addressed in the remand below.

In October and November 1994, the veteran submitted claims 
for service connection, or entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998), for glaucoma; he mentioned high pressure in his eyes 
following an operation by the VA, and a sealed right eye tear 
duct.  Those issues have not been adjudicated by the RO and 
are not inextricably intertwined with the issues presented on 
appeal.  They are referred to the RO for appropriate action.  
It appears that he might also be claiming service connection 
for retrocochlear pathology.  He has also raised a question 
regarding entitlement to dental treatment.  These matters are 
also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
visual or retinal disorders, or current scars of the left 
chest, right eyebrow or right hand and a disease or injury in 
service.  

2.  All evidence necessary to equitably adjudicate the issues 
of increased ratings for bilateral conjunctivitis and 
tinnitus is of record.  

3.  There is no competent evidence of residual disability 
from bilateral conjunctivitis and the veteran is presently 
receiving the maximum schedular rating for bilateral 
conjunctivitis as an active process.  

4.  The veteran is presently receiving the maximum schedular 
rating for tinnitus.  

5.  Neither tinnitus nor conjunctivitis is shown to present 
an unusual disability picture.  


CONCLUSIONS OF LAW

1.  The claims for service connection for visual or retinal 
disability and for scars on the left chest, right eyebrow and 
right hand are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a disability rating in excess of 10 
percent for bilateral conjunctivitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.84a, Diagnostic Code 6018 (1998).  

4.  A disability rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.321, 4.87b, Diagnostic Code 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1953 service entrance examination found the 
veteran's eyes and skin to be normal; no scars on the skin 
were reported.  In March 1955, he was treated with hot soaks 
for a sty in his right eye.  In July 1956, he reported that 
his eyes hurt; conjunctivitis with ultraviolet burns were 
found on examination.  Eye drops and glasses were 
recommended.

In 1989 the veteran submitted a photocpy of a letter dated 
"Monday 2-57," that his mother wrote to him, stating, in 
part, that she hoped his glasses were helping his eyes.  

In April 1957, the veteran was seen for complaints of eye 
irritation and antibiotic ointment was prescribed.  In June 
1957, he was seen for complaints of eye irritation which 
described by the examiner as "[a]pparently allergic, non-
infectious conjunctivitis."  He had been on an antibiotic 
without response; different medication was prescribed for the 
conjunctivitis.  

In 1989 the veteran submitted a photocopy of a July 1957 
letter signed by "[redacted]" (presumably [redacted]), indicating 
that he had heard the veteran was "in" for a Bronze 
(appears to be a drawn star).  He wrote in a post script that 
the remembered the veteran being wounded in the shoulder and 
blinded.  

An August 1957 service separation examination found the 
veteran's eyes and ears to be normal; the only scar reported 
was on the top of the left foot.  Uncorrected distant visual 
acuity was 20/20, bilaterally.  

In his initial claim for VA disability benefits filed in 
August 1957, the veteran mentioned only eye, ear and hearing 
problems.  

During a September 1957 VA examination, the veteran's 
pertinent complaints were that the margins of his eyelids 
were red and that his eyes were bloodshot and felt tired.  On 
examination, his skin was clear; no scars were reported.  
There was injection of the conjunctiva with no discharge.

A September 1962 VA examination of the veteran's eyes 
revealed mild scaling of both lid margins with bilateral 
bulbar conjunctival injection.  

On a VA outpatient treatment record, apparently made in 
October 1988, it was recorded that the veteran had had a 
vitreous hemorrhage in the right eye earlier that month.  

In what appears to be a medical statement dated in May 1989, 
it was reported that the veteran had retinal damage as a 
result of blood vessel hemorrhage.  The cause was reported to 
be "abnormal blood vessels" (macular degeneration, BRVO 
(branch retinal vein occlusion)).  

In February 1989, M. Bernstein, M.D., reported that the 
veteran was under his care for a vitreous hemorrhage of the 
right eye "from unknown cause."  

A May 1989 medical report pertaining to the veteran as a post 
office employee indicates that the cause of bleeding in his 
right eye was abnormal blood vessels. 

In August 1989, the veteran was hospitalized by the VA for 
treatment of a cataract in the right eye.  Neovascularization 
of the right eye secondary to branch retinal vein occlusion 
was also diagnosed.  

In August 1989, the veteran submitted a copy of a book 
dedication and pictures of "E-CO." as well as a copy of a 
page from a book about the USS Valley Forge, a March 26, 1956 
"LIFE" magazine article about the Middle East and a diagram 
in which he reported being wounded in the left shoulder by a 
bullet fragment while guarding the United States Embassy in 
Jerusalem in June or July 1956 during an attack.  He also 
submitted a copy of the "2-57" letter from his mother and 
the July 1957 letter from "[redacted]."  Also submitted at that 
time, were copies of newspaper articles and pictures of 
ships, identified as Transport Amphibious Squadron 2.  One of 
the newspaper articles, reportedly in July 1957, dealt with 
the shooting and killing of an escaping prisoner who had been 
charged with various offenses, including striking a non-
commissioned officer.  The veteran said that he was the non-
commissioned officer and had been struck on his head and had 
been treated for cuts to his scalp and face.  

In an October 1989 affidavit, the veteran's parents reported 
that the only scar he had on entering service was on the top 
of his left foot.  They reported that when he was visiting 
them in December 1956, they noticed a scar over the right 
eyebrow which was still there.  He also showed them scars on 
the right inside hand and upper left shoulder.  They recalled 
that he complained of a hearing and eye problem and during 
the December 1956 visit, he told them he had been temporarily 
blinded in both eyes.  

In November 1989, a physician reported that an examination of 
the veteran had revealed scars on the interior surface of the 
right wrist and the right eyebrow.  

In May 1990, a VA physician reported that the veteran had a 
history of vitreous hemorrhage in the right eye, which left 
him without useable vision in that eye, and normal vision in 
the left eye.  

In October 1990, C.W.O. [redacted], U.S.M.C. (ret.), 
wrote, in pertinent part, that he had served on board ship 
with the veteran.  He reported that the veteran had been 
wounded in the left chest area during an attack on the United 
States Embassy in Jerusalem and recalled that there had been 
a patch covering the veteran's chest when he, Mr. [redacted], 
visited him shortly thereafter.  Mr. [redacted] also said that 
during inland maneuvers, somewhere in the Middle East, the 
veteran was returned to the USS Rockbridge and placed in the 
sick bay.  When Mr. [redacted] initially visited the veteran in the 
sick bay, his eyes were bandaged and bandages were wrapped 
about his head.  Mr. [redacted] recalled talking loudly because of 
the veteran's hearing loss.  When he saw the veteran later, 
he had a small bandage and wore glasses.  He frequently used 
eye drops as his eyes were always giving him trouble.  In the 
substantive appeal, the veteran identified Mr. [redacted] as the 
"[redacted]" who wrote the letter in July 1957.  

At a hearing before the Board in September 1991, the veteran 
initially mentioned that his records were incorrect because 
he was to have been awarded a Purple Heart medal and Bronze 
Star Medal which were not shown as having been awarded on his 
DD Form 214.  He said that he was seeking correction of his 
records through the service department.  Hearing transcript 
(T.) at 3.  He testified that he had been a loader on an 
anti-aircraft weapon while on board ship, an aircraft 
carrier.  He said that the weapons were fired several times.  
Id. at 8-9.  

The veteran said that the wrist wound occurred in Morocco and 
was from a knife during a skirmish with some Moroccans at 
night.  He said that the skirmish occurred when a Naval Air 
Base, which he was helping to guard, was being attacked by 
Moroccan militia when the French were withdrawing from the 
country.  Id. at 10.  He treated the wound himself, with 
another marine assisting.  Id. at 11.  He reported that the 
eye injury occurred during the time that the Suez Canal was 
being nationalized.  Id. at 12-13.  In response to a question 
from his representative, he indicated that, following the 
injury, he was temporarily blind, was hospitalized and had 
his eyes bandaged; and that when the bandages were removed, 
he was able to focus but had blurred vision and was 
prescribed glasses.  Id. 14-15.  When asked about an 
increased rating for bilateral conjunctivitis, he stated that 
he was not on any medication for conjunctivitis. Id. at 18.  

In August 1992, the veteran was seen at a VA outpatient 
facility for intermittent blurring of left eye vision.  It 
was noted that he had a history of vitreous hemorrhage in the 
right eye from neovascular glaucoma secondary to branch 
retinal vein occlusion and had residuals of vitrectomy and 
cataract extraction in the right eye; there was also a 
macular hole in the right eye.  Examination of the left eye 
found posterior vitreous detachment.  There was mild 
blepharitis, bilaterally, without injection.  The 
conjunctivae were clear, without stain.  

A September 1992 VA eye examination report contains a 
notation that the veteran had a history of vitreous 
hemorrhage in the right eye from neovascular glaucoma 
secondary to branch retinal vein occlusion and had a cataract 
extraction. 

During a February 1994 VA examination, it was recorded that 
the veteran had a history of vitreous hemorrhage secondary to 
branch retinal vein occlusion-macula edema with a secondary 
cataract.  

A December 1996 statement from a VA physician reflects that 
the veteran had a had a 1/2 by 1/16 inch scar on the right 
eyebrow, a 1/2 by 1/4 inch scar on the right hand, just distal to 
the wrist on the palmar surface, and 1/2 by 1/16 inch scar on 
the left chest, 5 inches to the left of the midline and 4 
inches above the nipple.  

In September 1998, the veteran submitted a copy of the 
diagram submitted in 1989, in which he stated that he had 
been wounded in the left shoulder by a bullet fragment while 
guarding the United States Embassy in Jerusalem during an 
attack in June or July 1956.  

Analysis

Initially, the Board finds that all development directed in 
the December 1991 remand has been performed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The term "service connection" connotes many factors but 
basically it means that a disease or injury resulting in 
disability, was incurred coincident with service in the Armed 
Forces or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  

Service-connection for Visual and Retinal Problems

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a).  The threshold question is whether the 
claim for service connection is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, which 
is meritorious on its own or capable of substantiation.  In 
general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  "[I]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 286, 281 (1997).  

There is medical evidence of a current right eye disability, 
including residuals of a vitreous hemorrhage and cataract 
surgery.  However, a well-grounded claim also requires 
medical evidence of a nexus between current disability and a 
disease or injury in service.  Because this issue involves 
medical causation, it requires medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The veteran has not 
provided or identified any competent, medical evidence 
relating either the right eye vitreous hemorrhage and 
resultant vitrectomy or the right eye cataract to service, to 
service-connected conjunctivitis, or to any in-service 
injury, stye or ultraviolet burns of the eye.  

In February 1989, Dr. Bernstein stated that the cause of the 
vitreous hemorrhage was unknown.  Other medical evidence 
regarding the cause of the right eye disabilities relates the 
vitrectomy and cataract extraction in the right eye to the 
vitreous hemorrhage which was secondary to neovascular 
glaucoma secondary to branch retinal vein occlusion.  There 
is no medical evidence or opinion linking any current eye 
pathology to the veteran's military service, including any 
trauma or the service-connected conjunctivitis.  Neither the 
veteran's belief of a relationship between current right eye 
disability and events of service nor Mr. [redacted]'s statements 
serve to make the claim well-grounded, since medical evidence 
of a nexus between the current disability and an incident of 
service is required and the record does not show that the 
veteran or Mr. [redacted] is qualified to express a medical 
opinion.  

Thus the claim is not well grounded, and the veteran has not 
identified any additional evidence, which, if true, would 
make his claim plausible.  Beausoleil v. Brown, 8 Vet. App. 
459 (1996).


Service-connection for Scars of the 
Chest, Right Eyebrow and Right Hand

The above comments regarding well-grounded claims are also 
applicable to the issue of service connection for scars.  
With regard to the scars on the left chest, right eyebrow and 
right hand, there is medical evidence of a current disability 
in the form of the December 1996 statement from a VA 
physician describing the appearance of the small scars.  
However, the physician did not make any other statement 
regarding the scars, including as to their likely etiology, 
age or anything else that would tend to relate them to the 
veteran's service.  Nor did the private physician who noted 
the wrist and eyebrow scars in 1989 attribute them to any 
injury during service.  

The veteran has provided competent testimony and statements 
of injuries in service, including a "minor" knife wound of 
the wrist at a Naval Base in Morocco; a "minor chest/left 
shoulder bullet fragment wound sustained in Jerusalem, for 
which he was treated on the USS Rockbridge; and having 
injured his eyes by something thrown at him while he was in 
the Middle East that rendered him unconscious, after which 
his distant vision was impaired (see Transcript).  However, 
on the service discharge examination the veteran's 
uncorrected distant vision was found to be normal and there 
were no relevant scars noted.  There was a small scar of the 
foot identified on the discharge examination but no other 
scars were noted, and a summary of defects and diagnoses was 
none.   

Additionally, there was no mention of the scars (or the 
injuries to which the veteran has attributed the scars) on 
the initial claim for VA disability benefits or on the VA 
examination in September 1957, at which time the skin was 
described as clear. Nothing relevant was noted by way of 
history or findings on a 1962 VA examination.  Also, there is 
no medical evidence of a nexus between the current scars and 
the claimed injuries in service.  Although there are relevant 
lay statements from the veteran's family and a fellow 
serviceman, such are not sufficient to show that the scars, 
first medically noted decades after service, are related to 
the claimed in-service injuries.  See Caluza v. Brown, 
7 Vet. App. 498.  Thus the Board finds that the claim for 
service connection for scars of the right eyebrow, right hand 
and chest is not well grounded.  As to this issue the veteran 
has not identified any additional available evidence which, 
if true, would make his claim plausible.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).


Increased Ratings

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998)  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The veteran has asserted 
that both the conjunctivitis and tinnitus warrant a higher 
rating than currently assigned, establishing well-grounded 
claims for increased ratings.  The VA has obtained what 
appear to be all available medical records and had the 
veteran examined.  The Board finds that VA has fulfilled its 
duty to assist the veteran in the development of the facts 
pertinent to his claims for increased ratings for 
conjunctivitis and tinnitus.  38 U.S.C.A. § 5107(a).  

Chronic conjunctivitis, other than trachomatous, when active, 
with objective symptoms, is rated 10 percent disabling.  When 
healed, it is rated on any residuals.  If there are no 
residuals, it is rated 0 percent disabling.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6018.  

Persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma is rated 10 percent disabling.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260, in effect prior to June 10, 
1999.  Recurrent tinnitus is rated 10 percent disabling under 
a revision to Diagnostic Code 6260 effective June 10, 1999.  
Ten percent is the maximum schedular rating provided under 
the old and new criteria.  

There is no competent evidence of residual disability from 
the veteran's bilateral conjunctivitis.  Dr. Bernstein said 
that the vitreous hemorrhage in the right eye was from an 
unknown cause, and did not relate it to conjunctivitis.  VA 
examinations in August and September 1992, contain a notation 
that the vitreous hemorrhage in the right eye was caused by 
neovascular glaucoma secondary to branch retinal vein 
occlusion.  The August 1992 examination report also notes 
that there were residuals of a vitrectomy and cataract 
extraction and a macular hole in the right eye and posterior 
vitreous detachment in the left eye.  There was mild 
blepharitis, bilaterally, without injection. None of the eye 
disorders found was attributed to conjunctivitis, nor does 
any medical evidence show that the veteran currently has 
active conjunctivitis or any residual disability from 
conjunctivitis.  The August 1992 examination report shows 
that the conjunctivae were clear.  A determination as to what 
constitutes residuals of conjunctivitis involves medical 
causation and requires medical evidence.  Grottveit, 5 Vet. 
App. 91.  Since there is no medical evidence identifying 
residual disability from the conjunctivitis and the veteran 
is presently receiving the maximum schedular rating for 
bilateral conjunctivitis as an active process, a rating in 
excess of 10 percent is not warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018.  

The veteran is presently receiving the maximum schedular 
rating for tinnitus.  Although the rating criteria for 
tinnitus have been revised during the course of this appeal 
and the RO has not had an opportunity to consider the claim 
under the new criteria, such is not necessary, as the maximum 
schedular rating remains 10 percent.  That is the rating 
currently assigned for the veteran's tinnitus.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is whether the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  

The RO considered whether referral for an extraschedular 
rating was warranted for bilateral conjunctivitis or 
tinnitus, and decided that it was not.  The Board concurs.  
There is no competent, probative evidence that that either 
conjunctivitis or tinnitus presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards, which is the criteria for an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Therefore, the Board concludes that the claim 
for increased ratings does not meet warrant referral for an 
extra schedular rating.   


ORDER

Service-connection for scars on the left chest, right 
eyebrow, and right hand and for visual and retinal disorders 
is denied.  

Increased ratings for bilateral conjunctivitis and tinnitus 
are denied.  


REMAND

A claim for an increased rating is "inextricably intertwined" 
with a claim for service connection when a decision by the RO 
to grant a claim for service connection could

have a significant impact upon the claim for an increased 
rating.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  
Thus, the issues of service connection for hearing loss in 
the right ear and increased rating for hearing loss in the 
left ear are inextricably intertwined because, if service 
connection for right ear hearing loss were granted, it would 
have to be considered in rating the degree of disability from 
hearing loss, rather than assuming that right ear hearing is 
normal for rating the hearing loss.  This could affect any 
rating assigned for hearing loss.  Additionally, there have 
been recent changes to the rating criteria for hearing loss 
that the RO has not had an opportunity to consider in this 
case.  

When this case was remanded in 1991, the Board noted that the 
veteran had raised the issue of clear and unmistakable error 
in the October 1957 rating decision that denied service 
connection for hearing loss and tinnitus; while the case was 
in remand status service connection for hearing loss in the 
left ear and tinnitus was granted on the basis that the prior 
denial had been erroneous.  

On further review of the claims file, the Board notes that in 
the letter advising the veteran of the October 1957 rating 
decision, he was told that if he believed the decision was not 
in accordance with the law and facts, he could appeal.  He was 
told to advise the RO and that he would be furnished a VA Form 
1-9.  Thereafter, in February 1958, the veteran submitted a 
statement "for purpose of effecting a review & 
reconsideration...." of his claim, referencing the RO's letter 
advising him of the October 1957 decision.  He pointed that an 
"ear condition" was not noted during his enlistment 
examination and that he first sought treatment for "sore ears" 
following weapons firing practice.  At the time of the 1957 
rating decision a claimant had one year from the date of notice 
of the result of an initial determination to file an 
application for "review" on appeal.  Veterans Regulation No. 
2(a), pt II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957.  

The Board finds that the RO should specifically consider on 
the record whether the veteran's February 1958 statement, if 
liberally construed, constituted an application for review on 
appeal and, if so, whether he was furnished a VA Form 9 as he 
was told he would be.  If, in fact, the veteran initiated an 
appeal from the 1957 rating decision and the claim has been 
pending, it must be considered de novo.    

If, after the consideration of the above, the RO finds that a 
timely appeal was not initiated from the October 1957 rating 
decision, the issue of clear and unmistakable error in that 
rating decision will still have to be addressed.  In that 
regard, the law, regulations, manual provisions, official 
guidelines and the like that defined what constituted a 
service connectable hearing loss in 1957, at the time of the 
initial denial, should be ascertained and provided as they 
would be relevant to the claim of error in the 1957 rating 
decision.  

Thus, the case is REMANDED for the following: 


1.  The RO should consider on the record 
whether, under the applicable regulations 
in effect in 1957, the veteran's 
statement of February 1958 was sufficient 
to constitute an application for review 
on appeal, and if it was, whether a VA 
Form 9 was sent to the veteran.  If an 
appeal was initiated but a Form 9 was not 
sent to the veteran, the claim for 
service connection for right ear hearing 
loss should be considered de novo based 
on all evidence of record as it would be 
pending since 1957.  

2.  The RO should ascertain and state on 
the record the legal criteria defining a 
service connectable hearing loss in 1957, 
citing the source of the information.   

3.  In view of the revised regulations 
regarding the evaluation of hearing loss 
and since the veteran's hearing acuity 
has not been evaluated for rating 
purposes in more than five years, the 
veteran should be afforded an 
audiological evaluation to assess the 
current status of his hearing loss.  
Additionally, if the RO has determined 
that the veteran's claim for service 
connection for right ear hearing loss is 
well grounded and has been pending since 
the 1957 rating decision or that the 
claim has been reopened with new and 
material evidence, the claims folder 
should be submitted to a specialist in 
ear diseases for an opinion as to the 
following: In view of the results on the 
1957 VA audiological evaluation what is 
the likelihood that the veteran's current 
hearing disability is related to service.  
In other words, would the additional 
decrease in hearing acuity subsequent to 
the 1957 audiological evaluation as 
likely as not be due to noise exposure 
during service or some other incident of 
service, or would the increased hearing 
loss since the 1957 audiological 
evaluation more likely than not be due to 
some post-service factor.  

4.  Thereafter, the issues on appeal 
should be readjudicated.  In regard to 
right ear hearing loss, the RO should 
specifically consider whether the claim 
has been pending since 1957 and, if so, 
whether service connection is shown; or 
whether there is new and material 
evidence to reopen the claim; or whether 
there was clear and unmistakable error in 
the 1957 denial of service connection for 
right ear hearing loss.  The issue of an 
increased rating for hearing loss must 
then be readjudicated, with consideration 
of the new regulations regarding rating 
hearing loss, if applicable.  If any 
benefit sought remains denied the veteran 
and his representative should be provided 
a copy of a supplemental statement of the 
case that fully discusses the matters 
raised by the Board in this remand and 
provides any additional laws and 
regulations, manual provisions or the 
like.  After they have had an opportunity 
to respond, the case should be returned 
to the Board.  The veteran need take no 
action until notified.  

This claim has been pending for several years and must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

